Case 1:18-cv-24953-BB Document 31 Entered on FLSD Docket 01/21/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-cv-24953-BLOOM/Otazo-Reyes

 DERRICK LAMAR PARKER,

        Plaintiff,

 v.

 SERGEANT LIZANDRO RODRIGUEZ
 and SERGEANT ARMSTRONG,

       Defendants.
 ___________________________________/

                         ORDER ADOPTING MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon a Report and Recommendation issued by the

 Honorable Alicia M. Otazo-Reyes. ECF No. [30] (“Report”).1 On November 11, 2018, pro se

 Plaintiff Derrick Lamar Parker (“Plaintiff”) initiated the instant action against Defendants Sergeant

 Lizandro Rodriguez (“Rodriguez”) and Sergeant Armstrong (“Armstrong”) alleging claims of

 excessive force under 42 U.S.C. § 1983. See ECF No. [1] (“Complaint”). Although Armstrong has

 not yet been served, see ECF No. [27], service was executed on Rodriguez on August 12, 2020,

 see ECF No. [22]. Ultimately, however, Rodriguez failed to appear or to otherwise timely respond

 to the Complaint. Thus, on December 4, 2020, the Court issued an Order to Show Cause, which

 required Rodriguez to show cause, by no later January 4, 2021, why default judgment should not

 be entered against him for his failure to timely respond to the Complaint. See ECF No. [29].

 Rodriguez once again failed to appear or submit any response to the Court’s Order to Show Cause.




 1
  This matter was previously referred to Judge Otazo-Reyes for a ruling on all pre-trial, non-dispositive
 matters and for a Report and Recommendation on all dispositive matters. See ECF No. [26].
Case 1:18-cv-24953-BB Document 31 Entered on FLSD Docket 01/21/2021 Page 2 of 4

                                                     Case No. 18-cv-24953-BLOOM/Otazo-Reyes


        On January 6, 2021, Judge Otazo-Reyes issued her Report recommending that a Clerk’s

 Default be immediately entered against Rodriguez pursuant to Federal Rule of Civil Procedure

 55(a), given his failure to timely plead or otherwise respond to the Complaint and his failure to

 respond to the Court’s Order to Show Cause. ECF No. [30] at 3. Additionally, Judge Otazo-Reyes

 recommended that, upon the entry of default, Rodriguez should be provided with notice and an

 opportunity to be heard prior to the entry of default judgment under Federal Rule of Civil

 Procedure 55(b). Id. Lastly, the Report advised the parties that any objections were due within

 fourteen days of being served with a copy of the Report. Id. To date, neither party has filed an

 objection, nor have they sought an extension of time within which to do so.

        The Court has conducted a de novo review of the Report and the record in this case, and is

 otherwise fully advised. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28

 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge Otazo-Reyes’s Report to be well reasoned

 and correct. The Court therefore agrees with the analysis in the Report and concludes, for the

 reasons discussed therein, that the immediate entry of a Clerk’s Default against Rodriguez is

 appropriate here.

        Accordingly, it is ORDERED and ADJUDGED that Judge Otazo-Reyes’s Report and

 Recommendation, ECF No. [30], is ADOPTED. The Clerk of Court is DIRECTED to enter a

 Clerk’s Default against Defendant Sergeant Lizandro Rodriguez.

        By no later than February 8, 2021, Plaintiff must file a motion for default judgment

 against Rodriguez. In this motion, Plaintiff must specifically identify the bases in the pleadings

 that support the grant of default judgment against Rodriguez, and attach a proposed order granting

 the motion for default judgment and a proposed final default judgment. See Nishimatsu Constr.

 Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (“[A] defendant’s default




                                                 2
Case 1:18-cv-24953-BB Document 31 Entered on FLSD Docket 01/21/2021 Page 3 of 4

                                                      Case No. 18-cv-24953-BLOOM/Otazo-Reyes


 does not in itself warrant the court in entering a default judgment. There must be a sufficient basis

 in the pleadings for the judgment entered.”). Plaintiff must also include all supporting

 documentation and sworn affidavits establishing the amount of Plaintiff’s damages. See Wells

 Fargo Bank, Nat’l Ass’n v. Columbia Hardwoods & Floors, Inc., No. CV 112-004, 2013 WL

 85243, at *3 (S.D. Ga. Jan. 7, 2013) (“Ordinarily, unless a plaintiff’s claim against a defaulting

 defendant is for a sum certain, the law requires the district court to hold an evidentiary hearing to

 fix the amount of damages. However, no hearing is needed when the district court already has a

 wealth of evidence from the party requesting the hearing, such that any additional evidence would

 be truly unnecessary to a fully informed determination of damages.” (citing S.E.C. v. Smyth, 420

 F.3d 1225, 1231, 1232 n.13 (11th Cir. 2005))). Plaintiff’s failure to file the motion for default

 judgment by the date specified above could result in Defendant Rodriguez’s dismissal

 without prejudice.

        Additionally, Defendant Rodriguez is advised that the failure to respond to the Complaint

 and/or to move to set aside the Clerk’s Default by February 8, 2021, may result in the entry of a

 default final judgment against him. In other words, if he fails to object to the Clerk’s Default by

 the stated deadline, Plaintiff may be able to take Rodriguez’s property or money, or to obtain some

 other type of relief. To place him squarely on notice of these ongoing default proceedings, the

 Clerk of Court is DIRECTED to promptly serve Defendant Rodriguez with copies of this Order,

 Judge Otazo-Reyes’s Report, and the Clerk’s Default at the addresses listed below.




                                                  3
Case 1:18-cv-24953-BB Document 31 Entered on FLSD Docket 01/21/2021 Page 4 of 4

                                               Case No. 18-cv-24953-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on January 21, 2021.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

 Copies to:

 The Honorable Alicia M. Otazo-Reyes

 Counsel of Record

 Derrick Lamar Parker
 J05661
 Hamilton Correctional Institution-Annex
 Inmate Mail/Parcels
 10650 SW 46th Street
 Jasper, Florida 32052

 Sgt. Lizandro Rodriguez
 Dade Correctional Institution
 19000 SW 377th Street
 Homestead, Florida 33034

 Sgt. Lizandro Rodriguez
 20201 SW 200 Street
 Miami, Florida 33187




                                           4
